DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, the claim status is listed as original; however, there has been a change vis-à-vis the original claims that has not been listed by underline/strikethrough notation.  This change appears to be a typographical error as the phrase “at least one of alumina and alumina hydrate, and a binder resin” was removed from the claim, which makes the claim awkward and an incomplete sentence.  This objection can be overcome by placing back the removed phrase, which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 5 and 6, the phrase “the binder resin” lacks antecedent basis in the claims.  This rejection can be overcome by addressing the issues raised in the objection to claim 1 above, which is how the claim will be interpreted.


Claim Rejections - 35 USC § 102
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2013/0142969).
With regards to claims 1, 2 and 6-8, Yamashita et al. disclose a thermal transfer sheet comprising a substrate 1, an undercoat layer 2, which reads on applicants’ release layer, and a dye layer 3, which reads on applicants’ peel layer and transfer layer as it is peeled off from the undercoat layer 2 [0043].  The undercoat layer 2 may include a vinyl acetate-vinyl pyrrolidone copolymer as a binder and alumina as inorganic pigment [0051] and [0057].
With regard to claim 3, the dye layer 3 may contain a wax [0073].


Claim Rejections - 35 USC § 103
Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2013/0142969).
With regard to claims 4, 5, and 9, Yamashita et al. teach all of the limitations of claims 1 and 2 above.  They also teach that the ratio of inorganic pigment to binder in the undercoat layer 2 is preferably 1/1 to 1/0.05 (20/1), which overlaps with the range claimed [0058]; however, they do not specifically teach a further colorant layer on the peeling layer, the ratio of pigment to binder claimed or the thickness of the transfer layer.
It would have been obvious to one having ordinary skill in the art to have merely duplicated the dye layer 3 by coating two layers on top of each other.  The rationale to have done so would have been to have formed a thicker dye layer to provide sufficient color for transferring an image.  There would be no new or unexpected result in duplicating the dye layer.  The resultant structure would have a first dye layer on the undercoat layer 2 that would read on the peeling layer and a second dye layer on the first dye layer that would read on applicants’ colorant layer.
Also, given that the prior art range for the ratio of inorganic pigment to binder overlaps with the claimed range a prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.


Claim 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2013/0142969) in view of Hayashi et al. (WO 2016/043236), of which US 2017/0259601 is the US national stage entry and will be used as a translation.
Yamashita et al. teach all of the limitations of claim 1 above; however, they do not specifically teach a transfer layer comprising a peeling layer and a colorant layer.
Hayashi et al. teach a transfer sheet that comprises a release layer 12, a peel layer 13 and a transfer layer 14 that comprises a colorant [0028] and [0067].  The transfer occurs at the interface of the release layer and the peel layer, and the peel layer may comprise a wax as a peel agent [0037] and [0039].
Since Yamashita et al. and Hayashi et al. are drawn to thermal transfer sheets, it would have been obvious to one having ordinary skill in the art to have included the peel layer of Hayashi et al. in between the undercoat layer 2 and dye layer 3 of Yamashita et al.  The results of such a combination would have been predictable to one having ordinary skill; further, each of the elements would have performed the same in combination as they did separately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.